       Case 3:19-cv-04997-LC-EMT Document 10 Filed 03/05/21 Page 1 of 2



                                                                          Page 1 of 2

                  UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION

SUSAN CRAWFORD,
    Plaintiff,

vs.                                          Case No.: 3:19cv4997/LAC/EMT

ANDREW SAUL,
Commissioner of Social Security,
      Defendant.
                                   /

                                       ORDER

       The chief magistrate judge issued a Report and Recommendation on February

26, 2021 (ECF No. 8). The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). I have made a de novo determination of the

timely filed objections.

       Having considered the Report and Recommendation, and the objections

thereto, I have determined the Report and Recommendation should be adopted.

       Accordingly, it is ORDERED:

       1.     The chief magistrate judge’s Report and Recommendation (ECF No. 8)

is adopted and incorporated by reference in this order.



Case No.: 3:19cv4997/LAC/EMT
       Case 3:19-cv-04997-LC-EMT Document 10 Filed 03/05/21 Page 2 of 2



                                                                            Page 2 of 2

       2.     The decision of the Commissioner is AFFIRMED, and this action is

DISMISSED.

       3.     The clerk of court is directed to enter judgment in accordance with this

order and close the case.

       DONE AND ORDERED this 5th day of March, 2021.



                                 s/L.A. Collier
                                 LACEY A. COLLIER
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:19cv4997/LAC/EMT
